Exhibit 10.4

 

SECOND AMENDMENT TO SUBLEASE
Early Termination of the Entire Premises

 

This Second Amendment effective October 1, 2003, (the “Second Amendment”) is to
the Sublease effective March 7, 2000, as amended September 3, 2002, (the
“Sublease”) by and between FibroGen, Inc. (“Sublessor”) and EOS Biotechnology,
Inc. (the “Sublessee”) (collectively, the “Parties”).  Unless otherwise defined
herein, any capitalized terms shall have the meaning ascribed to them in the
Sublease.

 

Sublessee wishes to early terminate the Sublease with respect to all Premises
(as defined in the Sublease) effective November 30, 2003.

 

If Sublessor is successful in negotiating with any third party (“Subsequent
Tenant”) to occupy any of the space contained in the Premises (“Re-subleased
Area”) prior to March 31, 2004, FibroGen will provide Sublessee with a rebate
for a pro rata portion of the fixed charges that would have been due for the
entire premises and a portion of the rent corresponding to that Re-Subleased
Area between the time the Subsequent Tenant commences a sublease with Sublessor
(“Start Date”) and March 31, 2004.

 

The Parties for good and valuable consideration, receipt of which is hereby
acknowledged, agree as follows:

 

(1) Section 1.2.4 of the Sublease shall be amended and restated in its entirety
to read as follows:

 

“The Term for the Premises shall expire on November 30, 2003.”

 

(2) In accordance with the requirements of Paragraph 1.6 of the Sublease,
Sublessee shall surrender the Premises and perform the following no later than
November 30, 2003:

 

•                  Certify that the Premises are not contaminated with any
hazardous biological or chemical residues;

•                  Certify that the labs in the Premises have been properly
decommissioned in compliance with regulations of the State of California;

•                  Negotiate in good faith the timely completion of the repair
of the items specified in Exhibit A, attached hereto and incorporated herein;

•                  Supply drawings of telephone and computer network cabling for
the entire Premises; and

•                  Provide a representation that the patch panels located in the
EOS server rooms on the Premises have not been disturbed.

 

(3) Sublessee shall assign to Sublessor complete ownership interest in any
furniture located on the Premises that it does not intend to remove no later
than October 31, 2003.  Any such assignment shall include documentation
indicating Sublessee’s title to such

 

--------------------------------------------------------------------------------


 

furniture free from any encumbrance as well as any documentation necessary to
perfect the assignment.  Effective upon assignment, the disposition of the
assigned furniture shall be Sublessor’s sole responsibility.  Sublessee will
identify any furniture and equipment that it will not assign to Sublessor no
later than October 31, 2003, and remove any such furniture and equipment by
November 15, 2003.  Sublessor shall have the right to charge to Sublessee all
costs associated with disposing of furniture and equipment to which Sublessee
does not transfer title to Sublessor by November 15, 2003.

 

(4) On December 1, 2003, Sublessee shall pay to Sublessor a lump sum payment
comprising rent and fixed charges due for the Premises between December 1, 2003,
and March 31, 2004.  That amount is calculated to be $684,935.45.  If the
Parties agree that all the conditions have been met under this Second Amendment
and the Sublease, then Sublessee’s deposits totaling $339,618.94 shall be
applied against the lump sum payment and fixed charges due so that the revised
payment due Sublessor shall be $345,316.51.

 

(5) Sublessee shall allow Sublessor and the Subsequent Tenant, and any of their
agents and contractors access to the Premises to make improvements subject to
Article 16 of the Master Lease between FibroGen and Britannia Gateway II Limited
Partnership.  Sublessor agrees to indemnify Sublessor against all claims,
damages, and liabilities (including attorneys’ fees and costs) that may arise
from such access.

 

(6) In the event that Sublessor enters into a sublease with a Subsequent Tenant,
for each Re-Subleased Area the Sublessor shall perform the following:

 

(a) At least 30 days prior to the Start Date, Sublessor shall notify Sublessee
in writing of the actual Start Date and the area comprising the Re-subleased
Area.

 

(b) Sublessor shall refund to Sublessee a pro rata share of the fixed Service
charges based on the square footage (defined as those charges for Security and
Hazardous Materials Storage) that would have been due for the Re-subleased Area
during the period beginning on that Start Date and ending on March 31, 2004.

 

(c) Thirty (30) days after the Start Date of any Re-subleased Area Sublessor
shall refund to Sublessee the following amount calculated by multiplying two
dollars and thirty cents ($2.30) per square foot per month (or proportional
fraction thereof) for the period beginning on the Start Date of a given
Re-subleased Area and ending March 31, 2004, multiplied by the actual area
comprising that Re-subleased Area*.  The $2.30 per square foot per month rebate
is computed for a specific Subsequent Tenant and would need to be re-computed if
a new

 

--------------------------------------------------------------------------------

* For example, if the total area to be subleased by a Subsequent Tenant is 7,000
square feet and the sublease with that Subsequent Tenant begins on December 1,
2003, then Sublessor would pay Sublessee $64,400.00 calculated by multiplying
$2.30 per square foot per month by 7,000 square feet by 4 months.  In addition,
Sublessor would pay Sublessee a pro rata share of the fixed service charges for
the Re-subleased Premises due between December 1, 2003 and March 31, 2004. 

 

--------------------------------------------------------------------------------


 

Subsequent Tenant were to negotiate for space.  The amount of the rebate is net
of Sublessor’s cost to secure the new Subsequent Tenant.

 

(7)  Except as otherwise provided herein, the Sublease has not been modified or
amended and remains in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the dates
indicated below:

 

 

FIBROGEN

 

 

 

 

 

 

 

By:

 

 

 

 

Wilbert Lee

 

 

Chief Financial Officer

 

 

 

 

Date:

 

 

 

 

 

 

 

EOS BIOTECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

 

Pat Caldwell

 

 

VP, Finance & Controller

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Build
#

 

Room
#

 

Project Description

 

 

 

 

 

201

 

1012

 

FB #6 VCT was installed instead of carpet during construction

201

 

1013

 

FB #6 VCT was installed instead of carpet during construction

201

 

1021

 

FB #3 Power drops may need to be removed

201

 

1024

 

Replace damaged floor tile in room 1024 as well as in the main hallway

201

 

1026

 

FB #3 Case work added along the wall may need to be removed

201

 

1051

 

FB #3 Power drops may need to be removed

201

 

 

 

Obtain drawings and specification for the phone and data cables

201

 

 

 

Identify areas that need repairs associated with the removal of equipment to
property such as holes in the walls, damage to the floor under equipment,
ceiling damage

 

 

 

 

 

225

 

123

 

Review the electrical configuration, drops may need to be removed

225

 

124

 

Review the electrical configuration, drops may need to be removed

225

 

136

 

Animal area.  There may be exhausts that need to be removed

225

 

213

 

Confirm that plumbing has not been removed, this room was setup to be a GW area

225

 

214

 

Chemistry hood in this room may have been removed or disabled

225

 

219

 

Remove the carpet in room 219 and make sure that the tile is in acceptable
condition

225

 

215

 

Remove the carpet in room 215 and make sure that the tile is in acceptable
condition

225

 

215

 

Conference Room.  Cooling may not be adjusted properly.

225

 

218

 

Telecom room, there may need to be some conversion done to bring it back to a
regular room

225

 

218

 

EOS didn’t want a sink in the room and agreed to pay to install it at the end of
the lease

225

 

216

 

Rear door added to the room, it may need to be removed and a solid wall
installed

225

 

216

 

Walled area added in this room, it may need to be removed

225

 

204

 

Changed the plan to offices from labs, cash agreed upon comp  $2.1k or $4.9k at
end of lease

225

 

 

 

Identify areas that need repairs associated with the removal of equipment
property such as holes in the walls, damage to the floor under equipment, 
ceiling damage

225

 

 

 

Confirm the electrical drawings are updated and identify any needed changes to
the system to remove EOS only wire and make the space acceptable for general
use.

225

 

 

 

All hoods should be inspected to make sure that they are certified and in good
working order

225

 

 

 

Above ceiling penetrations that may have been done by EOS that are not calked
for FD Code

225

 

 

 

Obtain drawings and specification for the phone and data cables

225

 

 

 

Return of keys including master keys to Dave and Shari.

 

--------------------------------------------------------------------------------